DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim 29, 34 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dhulipalla  et al (2018/0132060).
	Regarding claim 29.  Dhulipalla teaches computerized network apparatus configured to enable dynamic location allocations for a plurality of computerized client devices based at least on wireless performance, the plurality of client devices each having a respective application computer program operative to receive the respective dynamic location allocation (abstract, figure 2), the computerized network apparatus comprising:
(abstract, figure 2 wherein server (item 10) comprises network interface (item 60), processor (item 40) and memory (item 20)):
receive first data relating to wireless performance of a plurality of locations (abstract – server maintains signal catalog, 0022 – signal strength measurements received over a period of time and corresponding location information, 0023 – leverage reported signal strength at a plurality of locations to generate a signal map, 0029 – signal strength, as referenced herein, may refer to signal of a network provider, a WiFi network, or any other service provider, 0035, figure 3 – server receives a plurality of signal strength and location data from multiple devices, 0039-0041, figure 5 – server receives a plurality of geospatial signal data including signal strength and corresponding location and creates a geospatial signal catalog);
receive second data relating to wireless performance associated with at least one of the plurality of computerized client devices (abstract – server maintains signal catalog, 0022 – signal strength measurements received over a period of time and corresponding location information, 0023 – leverage reported signal strength at a plurality of locations to generate a signal map, 0029 – signal strength, as referenced herein, may refer to signal of a network provider, a WiFi network, or any other service provider, 0035, figure 3 – server receives a plurality of signal strength and location data from multiple devices, 0039-0041, figure 5 – server receives a plurality of geospatial signal data including signal strength and corresponding location and creates a geospatial signal catalog);	
process the first and second data to determine one or more of the plurality of locations which have a level of wireless performance greater than the wireless performance associated with the at least one of the plurality of computerized client devices (0029 – server processes the signal strength data and notifies the client “directions to an area of greater signal strength” via an application program or a script (0031)); and
cause transmission of third data to the at least one of the plurality of computerized client devices via its respective application computer program, the third data configured to notify the at least one of the plurality of computerized client devices of the one or more of the plurality of locations (0029 – UE have applications that receive directions to an area of greater signal strength, figure 3, 0036 – transmit RF coverage map data to the client devices wherein a check mark on the coverage map indicates better performance and a “x” indicates poor performance or no signal available at that icon on the RF coverage map, figure 4, 0038 – RF coverage map with a boundaries around the performance indicators).
Regarding claim 34.  Dhulipalla teaches a computerized method of dynamically providing location allocations to a plurality of computerized client devices associated 0029 – provide directions to an area of greater signal strength), the computerized method comprising:
obtaining data relating to at least radio frequency (RF) signal performance associated with a location associated with a computerized client device of the plurality of computerized client devices (abstract – server maintains signal catalog, 0022 – signal strength measurements received over a period of time and corresponding location information, 0023 – leverage reported signal strength at a plurality of locations to generate a signal map, 0029 – signal strength, as referenced herein, may refer to signal of a network provider, a WiFi network, or any other service provider, 0035, figure 3 – server receives a plurality of signal strength and location data from multiple devices, 0039-0041, figure 5 – server receives a plurality of geospatial signal data including signal strength and corresponding location and creates a geospatial signal catalog);
determining at least one other location having a predicted level of RF signal performance greater than the RF signal performance of the location associated with the computerized client device (0029 – UE have applications that receive directions to an area of greater signal strength, figure 3, 0036 – transmit RF coverage map data to the client devices wherein a check mark on the coverage map indicates better performance and a “x” indicates poor performance or no signal available at that icon on the RF coverage map, figure 4, 0038 – RF coverage map with a boundaries around the performance indicators); and
(0029 – UE have applications that receive directions to an area of greater signal strength, figure 3, 0036 – transmit RF coverage map data to the client devices wherein a check mark on the coverage map indicates better performance and a “x” indicates poor performance or no signal available at that icon on the RF coverage map, figure 4, 0038 – RF coverage map with a boundaries around the performance indicators).
Regarding claim 36.  Dhulipalla teaches the obtaining of the data relating to at least radio frequency (RF) signal performance associated with the location associated with the computerized client device comprises utilizing at least utilizing one or more RF sensors to report, in real time, data relating to RF performance data sensed by the one or more RF sensors; and at least one of the one or more RF sensors is disposed on a mobile apparatus, the mobile apparatus having a respective location which changes as a function of time (0022 – signal strength data and corresponding location information are received from a plurality of mobile devices over time).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 20-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dhulipalla  et al (2018/0132060) in view of Barmettler et al (2017/0303138) and Lee et al. (US Pub. No. 2014/0288980 A1) further in view of Anzalota et al (2018/0218464).
Regarding claim 20.  Dhulipalla teaches computer readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a digital processing apparatus (0013):
transmit data representative of a request to a computerized networked server device, the request relating to wireless local area network (WLAN) interface ([0022] and [0045], system receives a request from a mobile device user for a signal strength report in a designated location, wherein the signal strength refers to a Wi-Fi network, see [0029]);
provide location-related data to the computerized networked server device, the location-related data relating to a current location of a computerized mobile wireless-enabled user device ([0039] signal data system receives a plurality of geospatial signal data including signal strength data and corresponding location information from a plurality of mobile devices);
receive, from the computerized networked server device, data relating to the wireless LAN (WLAN) interface performance at the one or more seating locations within the venue ([0045] signal data system alerts the user of the predicted signal strength, wherein the predicted signal strength corresponds to a predicted location);
receive, from the computerized networked server device, data indicating availability for use of at least one of the one or more seating locations; and
based at least on a modification to a configuration of the venue, receive (i) data relating to updated WLAN interface performance at the one or more other seating locations within the venue, and (ii) data indicating updated availability for use of at least one of the one or more other seating locations.
Dhulipalla does not teach based at least on a modification to a configuration of the venue, receive (i) data relating to updated WLAN interface performance at the one 
Barmettler teaches a technician uses a master controller (bottom left of figure 5, item 28, 0049-0050, 0060 – technician desires to  characterize the wireless network) to send request to wireless instruments (items 26 in figure 5, 0049-0050, 0060 – technician desires to  characterize the wireless network, 0063 – technician sends commands to wireless instruments to initiate individual testing phase, 0071 – for example, the wireless instruments may make RF and low level measurements and simulate a computer that is surfing the web and another wireless instrument may simulate a baby monitor in the kid’s bedroom, 0073 – results from testing are displayed to the technician) located throughout a venue, requesting the wireless instruments to perform wireless testing/monitoring and the master controller or the user interface may then generate a heat map or other reports characterizing the network performance for the multiple access points (last eight lines of paragraph 0008) in a two-dimensional deployment environment (0032 – two-dimensional deployment).  Barmettler teaches the master controller and wireless instruments may execute third-party software, and/or other operating systems (0057).  Barmettler teaches based on physical change to the then-current configuration, generating an updated heat map and identify if the third location has better RF signal performance (0083 – one of the access points will need to be relocated (e.g., physical change to the then-current configuration).  After corrective action is taken, the master controller may reinitiate the testing based at least in part on the new configuration.  Figure 13 and 0102 depicts a heat map displayed to the technician and even provides an arrow (item 802A and item 802b) to assist the quickly repeat the process of validating the QoS (0104).  After the optimal location is determined, the master controller and wireless instruments may be left to operate so as to continuously analyze (e.g., then-current configuration) the existing radio environment (0105).  Barmettler teaches generating an installation and validation report detailing the pre-deployment radio environment and the access point validation phase (0106).  Barmettler teaches testing in the Wi-Fi network but other wireless technologies may be used (0117).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dhulipalla to use wireless instruments throughout the venue as taught by Barmettler in order to quickly validate QoS of the wireless network when physical change(s) are made at the venue.
Dhulipalla in view of Barmettler do not teach, receive, from the computerized network server device, data indicating availability for use of at least one of the one or more seating locations;
Lee teaches, receive, from the networked server device, data indicating the availability for use of at least one of the one or more locations ([0091] system offers all vacant sets in the section, see also Figs. 14A, 14B, and 14C).  
Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined and modified the teachings of Dhulipalla in view of Barmettler to receive data from a network server [0005].
20 Dhulipalla in view of Barmettler and Lee do not teach receive, from the computerized networked server device, data relating to the wireless LAN (WLAN) interface performance at the one or more seating locations within the venue;
Anzalota teaches using an application programming interface that provides scores and evaluations on travel amenities, duration and other flight attributes that can be integrated into search engines and reservations systems of airlines and other travel service providers.  The API computes scores (numerical, graphical and text) relating to customer satisfaction with various attributes of travel, includ9ing flight schedules and amenities and outputs data in such a way that integrators can display these in flexible ways for their customers to readily understand their options using icons, text or numerical means (abstract, 0011, 0033).  Anzalota teaches using API request which allows users to search amenities of a flight (0034, 0048-0049).  Anzalota teaches client request and server responses using API (0051).  Anzalota teaches API request/response in 24 languages (0104) and to determine if Wi-Fi is available (0106), if 
Wi-Fi is free or paid (0107).  Anzalota teaches API client request and server response regarding availability/quality of Wi-Fi for a particular seat (0112, 0118) on an aircraft (e.g., venue).  Anzalota teaches user is provided an option to upgrade his/her seat to get “better” Wi-Fi (0115) for a higher fee (see Table 11 – display text:  “Better Wi-Fi (fee), see Table 13 – “Chance of better Wi-Fi (fee)).

Regarding claim 21.  Dhulipalla in view of Barmettler do not teach but Lee teaches wherein: the at least one computer program comprises a user-downloaded application computer program rendered in an object-oriented programming language ([0061] client-server software application may be downloadable from a network); and the transmission of the data representative of the request comprises an application programming interface (API) call sent via a wireless interface of the computerized mobile wireless-enabled user device to the computerized networked server device at a predetermined network address specified by the user-downloaded application computer program ([0066] and [0109] all seating and other ticketing functions are handled through the systems middle layer API).
Anzalota teaches using an application programming interface that provides scores and evaluations on travel amenities, duration and other flight attributes that can be integrated into search engines and reservations systems of airlines and other travel service providers.  The API computes scores (numerical, graphical and text) relating to customer satisfaction with various attributes of travel, includ9ing flight schedules and 
Wi-Fi is free or paid (0107).  Anzalota teaches API client request and server response regarding availability/quality of Wi-Fi for a particular seat (0112, 0118) on an aircraft (e.g., venue).  Anzalota teaches user is provided an option to upgrade his/her seat to get “better” Wi-Fi (0115) for a higher fee (see Table 11 – display text:  “Better Wi-Fi (fee), see Table 13 – “Chance of better Wi-Fi (fee)).
Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teaching of Dhulipalla in view of Barmettler to download an application as taught by Anzalota at 0051 or Lee in order to use API calls between the server and mobile device in order to provide the mobile device with seating and other ticketing functions, as well as, offer better WiFi for a particular seat for a fee as taught by Anzalota.  One of ordinary skill in the art would have been motivated to perform this combination and modification in order to provide efficient and accessible services for venues to increase their seat and fan engagement experiences revenue [0005].
Regarding claim 22, Dhulipalla further teaches, wherein the application computer program further comprises logic configured to evaluate the received data relating to wireless LAN (WLAN) interface performance at one or more locations within ([0047] users may request signal status updates based on the predicted location of the mobile device).  
Barmettler teaches evaluating performance of the wireless network with respect to one or more capabilities (0051 – wireless instrument may be programmed to emulate the capability and application traffic data patterns of the network, 0062 – by understanding the wireless network capability, 0071 – simulate a computer that is surfing the web or simulate a baby monitor in the kid’s room, 0073 – determine a quality of web browsing, voice, video streaming, HD streaming, 0102 – for each location, interference and congestion may be determined for different signal types).
Anzalota teaches using an application programming interface that provides scores and evaluations on travel amenities, duration and other flight attributes that can be integrated into search engines and reservations systems of airlines and other travel service providers.  The API computes scores (numerical, graphical and text) relating to customer satisfaction with various attributes of travel, includ9ing flight schedules and amenities and outputs data in such a way that integrators can display these in flexible ways for their customers to readily understand their options using icons, text or numerical means (abstract, 0011, 0033).  Anzalota teaches using API request which allows users to search amenities of a flight (0034, 0048-0049).  Anzalota teaches client request and server responses using API (0051).  Anzalota teaches API request/response in 24 languages (0104) and to determine if Wi-Fi is available (0106), if 
Wi-Fi is free or paid (0107).  Anzalota teaches API client request and server response regarding availability/quality of Wi-Fi for a particular seat (0112, 0118) on an aircraft (e.g., venue).  Anzalota teaches user is provided an option to upgrade his/her seat to get “better” Wi-Fi (0115) for a higher fee (see Table 11 – display text:  “Better Wi-Fi (fee), see Table 13 – “Chance of better Wi-Fi (fee)).
Regarding claim 23, Lee teaches, wherein the wireless interface of the mobile device comprises an interface other than a WLAN interface of the mobile device [0053].  
Barmettler teaches testing in the Wi-Fi network but other wireless technologies may be used (0117).
Regarding claim 24, Dhulipalla further teaches, wherein the plurality of 5instructions are further configured to, when executed: receive a message issued from a WLAN access point (AP) within the venue ([0045] signal data system alerts the user of the predicted signal strength, wherein the signal strength refers to a Wi-Fi network, see [0029]), the received message configured to cause a WLAN interface of the mobile device to invoke a prescribed action, the prescribed action enabling the networked server device to further evaluate wireless LAN (WLAN) interface performance within the venue ([0047] users may request signal status updates based on the predicted location of the mobile device).  
Regarding claim 25, Dhulipalla further teaches, wherein the prescribed action comprises: sensing one or more RF parameters using the WLAN interface of the mobile device ([0029] mobile devices request signal strength in an area, wherein the signal strength is a Wi-Fi network); and transmitting data relating to the sensed one or more RF parameters to the WLAN 15AP ([0039] signal data system receives signal strength data from a plurality of mobile devices).  

Regarding claim 28.  Dhulipalla in view of Barmettler, Lee do not teach wherein: the computer readable apparatus is part of a centralized cloud-based controller apparatus of a plurality of controller apparatus forming a logical or topological a hierarchy, the hierarchy comprising two or more levels, respective ones of the plurality of controller apparatus of the two or more levels having different levels or types of functionality.
Anzalota teaches using an application programming interface that provides scores and evaluations on travel amenities, duration and other flight attributes that can be integrated into search engines and reservations systems of airlines and other travel service providers.  The API computes scores (numerical, graphical and text) relating to customer satisfaction with various attributes of travel, includ9ing flight schedules and amenities and outputs data in such a way that integrators can display these in flexible ways for their customers to readily understand their options using icons, text or numerical means (abstract, 0011, 0033).  Anzalota teaches using API request which allows users to search amenities of a flight (0034, 0048-0049).  Anzalota teaches client request and server responses using API (0051).  Anzalota teaches API request/response in 24 languages (0104) and to determine if Wi-Fi is available (0106), if 
Wi-Fi is free or paid (0107).  Anzalota teaches API client request and server response regarding availability/quality of Wi-Fi for a particular seat (0112, 0118) on an aircraft (e.g., venue).  Anzalota teaches user is provided an option to upgrade his/her seat to get “better” Wi-Fi (0115) for a higher fee (see Table 11 – display text:  “Better Wi-Fi (fee), see Table 13 – “Chance of better Wi-Fi (fee)).
Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teaching of Dhulipalla in view of Barmettler and Lee to download an application as taught by Anzalota at 0051 in order to use API calls between the server and mobile device in order to provide the mobile device with seating and other ticketing functions, as well as, offer better WiFi for a particular seat for a fee as taught by Anzalota.  
3.	Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dhulipalla in view of Barmettler, Lee and Anzalota further in view of Proctor et al (2008/0084887).
Regarding claim 26.  Dhulipalla in view of Barmettler, Lee and Anzalota do not explicitly show wherein the one or more seating locations within the venue are selectively allocable by a server process associated with a managed content network operator.
	Proctor teaches QoS is negotiated between the service provider and the token provider (e.g., venue operator) (0015-0016, 0020, 0023).  For example, the venue operator wishes to provide improved QoS to their first class passengers (0025).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dhulipalla in view of Barmettler, Lee and Anzalota to negotiate QoS with a network operator as taught by Proctor in order to enable the venue operator the ability to offer an improved QoS to a 
Regarding claim 27.  Dhulipalla in view of Barmettler, Lee and Anzalota do not explicitly show wherein the selective allocation by a server process associated with a managed content network operator comprises selective allocation based at least on access by the server process to a subscriber database of the managed content network operator, the access providing data indicating a subscription level associated with the computerized mobile wireless-enabled user device or a user thereof, the server process configured to utilize the accessed data to perform the selective allocation.
Proctor teaches QoS is negotiated between the service provider and the token provider (e.g., venue operator) (0015-0016, 0020, 0023).  For example, the venue operator wishes to provide improved QoS to their first class passengers (0025).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dhulipalla in view of Barmettler, Lee and Anzalota to negotiate QoS with a network operator as taught by Proctor in order to enable the venue operator the ability to offer an improved QoS to a certain set of users based on their location within the venue footprint as taught by Proctor (0025).
4.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Dhulipalla in view of Zamer et al (2015/0242889).
Regarding claim 32.  Dhulipalla does not explicitly teach wherein the causation of transmission of the third data comprises causation of one or more wireless access point apparatus to broadcast a data structure to the at least one of the plurality of 
	Zamer teaches a WLAN venue setting (0056, 0077) using API enabling the user to view and/or purchase tickets and items available at or near the venue, such as sell upgrades to seating (0047).  For example, venue may notice that it is hot outside today, and provide the user an option to upgrade his/her seat to cover seating (figure 3, 0064-0068).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dhulipalla to use API at a venue and at client devices as taught by Zamer in order to enable the venue owner the ability to provide upgrades to seating for a higher fee, especially benefiting the user during unexpected weather events (0002-0003).
5.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Dhulipalla in view of Barmettler et al (2017/0303138).
Regarding claim 33.    Dhulipalla does not teach wherein the receipt of the first data relating to the wireless performance of the plurality of locations comprises receipt of radio frequency (RF) parametric data generated from one or more sensors, the one or more sensors comprising one or more pre-programmed virtual client devices 
Barmettler teaches a technician uses a master controller (bottom left of figure 5, item 28, 0049-0050, 0060 – technician desires to  characterize the wireless network) to send request to wireless instruments (items 26 in figure 5, 0049-0050, 0060 – technician desires to  characterize the wireless network, 0063 – technician sends commands to wireless instruments to initiate individual testing phase, 0071 – for example, the wireless instruments may make RF and low level measurements and simulate a computer that is surfing the web and another wireless instrument may simulate a baby monitor in the kid’s bedroom, 0073 – results from testing are displayed to the technician) located throughout a venue, requesting the wireless instruments to perform wireless testing/monitoring and the master controller or the user interface may then generate a heat map or other reports characterizing the network performance for the multiple access points (last eight lines of paragraph 0008) in a two-dimensional deployment environment (0032 – two-dimensional deployment).  Barmettler teaches the master controller and wireless instruments may execute third-party software, and/or other operating systems (0057).  Barmettler teaches based on physical change to the then-current configuration, generating an updated heat map and identify if the third location has better RF signal performance (0083 – one of the access points will need to be relocated (e.g., physical change to the then-current configuration).  After corrective action is taken, the master controller may reinitiate the testing based at least in part on the new configuration.  Figure 13 and 0102 depicts a heat map displayed to the technician and even provides an arrow (item 802A and item 802b) to assist the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dhulipalla to use wireless instruments throughout the venue as taught by Barmettler in order to simulate different types of devices interacting with the WiFi network thereby quickly validating QoS of the wireless network when physical change(s) are made at the venue.
6.	Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Dhulipalla in view of Mehta et al (2014/0274110) and Arslan (2014/0106779).
Regarding claim 37.  Dhulipalla does not teach further comprising applying a computer spatial model, the computer spatial model modeling RF signal propagation associated with a plurality of respective locations within a premises in at least one prescribed frequency band according to one or more three-dimensional propagation models;

Mehta teaches a spatial model that models the RF signal propagation within the venue (0041 – transceiver information for a venue in combination with the structural images of the venue are utilized to build one or more heatmaps indicative of estimated signal properties of wireless beacon transmitters or other transceivers placed throughout the venue) the modeling of the signal propagation based at least in part on data representative of a proposed physical configuration of at least portion of the venue (0042 – heatmap parameters vary based on walls, partitions, or other attenuating structural features of the venue).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dhulipalla to model RF propagation within a venue based on a physical configuration of the venue as taught by Mehta in order to increase accuracy of heatmaps and other positioning data (0008).
Dhulipalla in view of Mehta do not teach modeling RF propagation within a venue in at least one prescribed frequency band according to one or more three-dimensional propagation models.
Arslan teaches modeling RF propagation within the venue in at least one prescribed frequency band according to one or more 3D propagation models (0010, 0030 – signal source position data, of wireless access points, are used to generate a map data representing a 2D or 3D map of the signal sources).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RF propagation models as taught by  Dhulipalla in view of Mehta to be represented in three dimensions as taught by Arslan thus providing for a more realistic RF propagation model having three dimensions.
Regarding claim 38.  Mehta further teaches categorizing the plurality of portions of the premises according to the physical configurations for the different types of the at least one of RF interference or attenuation modalities, the categorizing comprising categorizing the plurality of portions at least with respect to at least two of: (i) fading; (ii) absorption; and (iii) interferer density (0042 – heatmap parameters vary based on walls, partitions, or other attenuating structural features of the venue, see also 0060).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dhulipalla to model RF propagation within a venue based on a physical configuration of the venue as taught by Mehta in order to increase accuracy of heatmaps and other positioning data (0008).
Regarding claim 39.  Mehta further teaches categorizing the plurality of portions of the premises according to the physical configurations for the different types of the at least one of RF interference or attenuation modalities, the categorizing comprising categorizing one or more of the plurality of portions of the venue as modified compared to a baseline configuration (0056-0060 – heatmap is generated for an area based on signal properties of transceivers as well as locations of walls, wherein the heatmap is 0060 – modifications of the signal properties include applying attenuation to signal strength indications associated with respect to transceivers on a wall-by-wall basis for the area).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dhulipalla to model RF propagation within a venue using initial floor plan and signal properties of transceivers, as well as, locations of walls as taught by Mehta in order to increase accuracy of heatmaps and other positioning data (0008).
Allowable Subject Matter
7.	Claims 30-31 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646